Citation Nr: 0330386	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-13 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a skin disorder of 
the left hand.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from August 
1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  That rating decision denied service 
connection for a skin disorder.  A September 2001 rating 
decision, in part, denied entitlement to service connection 
for headaches.   

The claim was also developed on the matters of increased 
ratings for bilateral knee disability.  These matters were 
the subject of rating actions and statements of the case; the 
veteran perfected an appeal.  However, in June 2003, the 
veteran indicated that he only wanted to appeal the issues 
cited on the first page of this decision.  The Board will 
limit its consideration accordingly.  See 38 C.F.R. § 20.204 
(2003).  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service medical records do not show any 
complaints of, or treatment for headaches or skin disorders 
during military service.

3.  There is no competent evidence that links current 
diagnoses of dermatitis of the left hand and tension 
headaches to the veteran's period of active service or a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002);  
38 C.F.R. § 3.303 (2003).  

2.  A skin disability of the left hand was not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2003).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2003).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2003).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2003); 38 C.F.R. § 
3.159(b)(2003).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2003). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2003); 38 C.F.R. § 3.159(c)(2003).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim for service connection for a 
skin disorder in a letter dated April 2001 and of the 
evidence needed to substantiate his claim for service 
connection for headaches in a letter dated June 2001.  These 
letters also informed the appellant of VA's duty to assist 
the appellant and which party would be responsible for 
obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In the present case both the April and June 2001 letters 
informed the veteran that he had less than one year to 
respond to the RO's request for evidence.  However, it has 
been well over a year since these letters were issued to the 
veteran to provide him notice.  In a June 2003 statement, the 
veteran clarified that he had no additional evidence to 
submit and that he wanted his case submitted to the Board 
immediately for an appellate decision.  VA has obtained the 
veteran's medical treatment records and has obtained the 
necessary VA Compensation and Pension examinations of the 
veteran.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  



II.  Service Connection

Generally service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2003).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(d) (2003); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had headaches and/or a skin 
disorder during service; (2) whether he has a current 
headache and skin disability; and, if so, (3) whether the 
current disabilities are etiologically related to military 
service.

The veteran's service medical records contain entrance and 
separation examination reports along with treatment records 
spanning the veteran's period of active service.  There is no 
indication in the service medical records that he had 
complaints of, or treatment for, headaches or a skin disorder 
during active service.  In June 1968 separation examination 
of the veteran was conducted.  Clinical evaluation of the 
veteran's skin, head, and neurologic system was "normal," 
with no abnormalities noted by the examining physician.  On 
the accompanying report of medical history the veteran did 
not indicate having any history of headaches or skin 
disorders.

In May 1970 a VA examination of the veteran was conducted.  
The examination report indicates that the veteran's skin was 
normal.  No notation of headaches or any neurologic symptoms 
was made.  Private medical treatment records dated in 
February and May 1996 reveal that that the veteran was 
treated for a scaling rash of the left hand and feet.  The 
February treatment record indicates a diagnosis of eczema 
while the May treatment record indicates a diagnosis of 
tinea.  

In December 2002 a VA neurologic examination of the veteran 
was conducted.  The veteran reported having headaches dating 
from 1999 to present.  The diagnosis was "common tension 
headaches" and examiner's opinion was that the headaches 
were unrelated to the veteran's service connected bilateral 
knee disability.  Also in December 2002 a VA skin examination 
of the veteran was conducted.  The veteran reported having an 
intermittent rash on his left hand since service in Vietnam.  
Physical examination revealed itchy and flakey nodules on the 
left hand.  The diagnosis was "chronic dermatitis of left 
hand"

The preponderance of the evidence is against the veteran's 
claim for service connection for headaches.  There is no 
medical evidence showing that veteran had any complaints of, 
or treatment for, headaches during service.  The evidence of 
record reveals that the veteran currently is diagnosed with 
having common tension headaches.  There is absolutely no 
competent medical evidence of record which in any way relates 
the veteran's current headaches to his active military 
service or to any service connected disability.  As such, 
service connection for headaches is denied.  

The preponderance of the evidence is also against the 
veteran's claim for service connection for a skin disorder.  
The veteran alleges that he has suffered from an intermittent 
rash on his left had ever since military service in Vietnam.  
However, review of the service medical records reveals no 
evidence of any complaints of any skin disorders during 
service.  Moreover, the veteran did not report having any 
skin symptoms on his separation examination medical history.  
The earliest medical evidence of any skin disorder is 
contained in private medical treatment records dated in 1996 
which almost three decades after the veteran separated from 
military service.  There is also no medical evidence which 
links the veteran's current dermatitis of the left hand to 
military service.  As such, service connection for a skin 
disorder on a direct basis must be denied.  

The veteran has made some vague allegations of suffering from 
a skin rash on his left hand ever since he served in Vietnam.  
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2003).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The veteran's 
separation papers, DD 214, reveal that he served in the 
Republic of Vietnam during the specified period of time.  As 
such, the veteran is presumed to have been exposed to Agent 
Orange during service.  

Porphyria cutanea tarda, chloracne, or other acneform 
disease, are the skin disorders which are contemplated by the 
regulations.  These skin disorders may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if they become manifest to a degree 
of 10 percent within the first year after the last date on 
which the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2003).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d)  are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2003). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any other (skin) 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); See 
also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 
Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 
(November. 2, 1999).  

The Board finds that, although the veteran has met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era, no competent medical evidence 
has been submitted demonstrating that a skin disorder due to 
herbicide exposure is present and related to service.  The 
evidence of record reveals that the veteran has chronic 
dermatitis of the left hand.  The veteran is not diagnosed 
with any of the skin disorders specified at  38 C.F.R. 
§ 3.309(e) (2003).  He therefore does not warrant service 
connection for a skin disorder on the presumptive basis of 
exposure to Agent Orange during service.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  However, in the present case there is absolutely no 
medical evidence which in anyway relates the veteran's 
current left hand dermatitis to his military service or to 
Agent Orange exposure during service.  As such, the 
preponderance of the evidence is against the claim.  


ORDER

Service connection for headaches is denied.

Service connection for a skin disorder of the left hand is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



